Order entered February 12, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00954-CV

                      ABDUL MATEEN MODI, Appellant

                                         V.

                          AFSHEEN IMRAN, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-03597-2019

                                     ORDER

      The reporter’s record in this appeal is past due. By postcard dated December

9, 2020, we notified Claudia Webb, Official Court Reporter for the Collin County

Court at Law No. 3, that the reporter’s record was overdue and directed her to file

the reporter’s record within thirty days. To date, the reporter’s record has not been

filed and Ms. Webb has not otherwise communicated with the Court regarding the

reporter’s record.
      So that this appeal can proceed, we ORDER Claudia Webb to file, within

FIFTEEN DAYS of the date of this order, either (1) the reporter’s record; (2)

written verification no hearings were recorded; or (3) written verification that

appellant has not paid for or made arrangements to pay for the reporter’s record.

We notify appellant that if we receive verification he has not requested the

reporter’s record or paid for or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See Tex.

R. App. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:

      Honorable Lance Baxter
      Presiding Judge
      Collin County Court at Law No. 3

      Claudia Webb
      Official Court Reporter
      Collin County Court at Law No. 3



                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE